DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 4/30/2021. Claims 1-20 are currently pending and have been examined.  Claims 1 and 11 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-10 are a system, claims 11-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite obtaining entry and/or selection of campaign values of campaign attributes of individual advertising campaigns of individual advertiser users, individual campaign values specifying individual characteristics of the individual advertising campaigns, individual characteristics including integration of advertising content into the individual advertising campaigns, individual advertising pages facilitating access to and/or consumption of the advertising content, such that by virtue of a first advertising campaign of a first advertiser user being specified by a first 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a  processor configure by machine readable instructions to effectuate presentation of an advertiser user interface on advertiser computing platforms associated with advertiser users, the advertiser user interface being configured to obtain entry and/or selection of campaign values of campaign attributes, generate individual advertising pages for the individual advertising campaigns based on the campaign values, effectuate presentation of a consumer-facing user interface on consumer facing computing platforms, individual consumer facing computing platforms being associated with and disposed within individual vehicles, the consumer-facing user interface being configured to display individual campaign-specific ads for the individual advertising campaigns and individual interface elements, detect, by individual consumer computing platforms, the individual interface elements; and responsive to the detection of the individual interface elements, direct the consumer  wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads and the individual interface elements to individual users riding within the individual vehicles, such that responsive to a detection of the first interface element by a first consumer computing platform associated with the individual users riding within the individual vehicles, responsive to the detection of the individual interface elements by individual consumer computing platforms associated with the individual users riding within the individual vehicles, direct the first consumer computing platform to the first advertising page to facilitate presentation of the first advertising page. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements of “obtaining entry and/or selection of campaign values of campaign” are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of receiving operational information and organizing the information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere 
The step of obtaining entry and/or selection of campaign values of campaign attributes of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraphs 68-74) does not provide any indication that the obtaining or entry of selection of campaign values of campaign attributes is anything other than a generic, off-the-shelf computer component, and the Symantec court decision (MPEP 2106.05(d)(II)) indicate that mere Receiving or transmitting data over a network, e.g., using the Internet to gather data,  is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependent claims: With respect to the dependent claims 2-10 and 12-20, the claims have been considered and determined to not integrate the judicial exception into a practical application. 
Claims 2 and 12 merely recites wherein the individual interface elements define addresses where assets defining the individual advertising pages are located which only further defines the address for location an advertising page. The limitation merely further defines the abstract idea and does not integrate the judicial exception into a practical application. 
Claims 3, 4, 13, 14  recites wherein the directing of the consumer computing platforms to the individual advertising pages to facilitate presentation of the individual 
 Claims 5, 6, 7, 15, 16, 17 which recites obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description, determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users; and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated, and wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description which merely recites the correlation of advertiser profiles to present advertisers together. The 
Claims 8, 18 merely describes the setup of the webpage (scrollable). The limitation merely further defines the abstract idea and does not integrate the judicial exception into a practical application. 
Claims 9, 19 merely expands on the attributes related to the campaign. The limitation merely further defines the abstract idea and does not integrate the judicial exception into a practical application. 
Claims 10, 20  recites wherein the externally hosted content includes one or more of social media content, restaurant reservation services, or on demand food delivery service which merely recites the source in which external content is collected. The limitation merely further defines the abstract idea and does not integrate the judicial exception into a practical application. 
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
The examiner notes that steps such as “facilitating access to and/or consumption of the advertising content” and “detect, by individual consumer computing platforms, the individual interface elements” are not reciting the actual technology or technical process which directs the user from one page to another page. The examiner recommends amending the claims to positively and explicitly recite the technical limitation for directing from one page to another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Shen (U.S. Pub. No. 20160117738) in view of Djuric (U.S. Pub. No. 20180137593). 
Regarding claims 1 and 11, Shen teaches:
A system to advertise, the system comprising: one or more physical processors configured by machine-readable instructions to (claim 1):
A method to advertise, the method comprising (claim 11): 
effectuate presentation of an advertiser user interface on advertiser computing platforms associated with advertiser users (see google ad word interface element 600 in Figure 6A), the advertiser user interface being configured to obtain entry and/or selection of campaign values of campaign attributes of individual advertising campaigns of individual advertiser users ( see entry fields of elements 608, 610, 612, 614, and 616), individual campaign values specifying individual characteristics of the individual advertising campaigns, individual characteristics including integration of advertising content into the individual advertising campaigns, (“Ad manager 214 provides an application and interface by which advertisers 216 may produce, post, and manage advertisements and advertising campaigns-such as in response to the scenarios just discussed. Although shown for clarity as a system separate from content provider 212 that connects directly to advertisers 216, the ad manager 214 may be a part of content provider 212 and may generally communicate with advertisers through an intervening network such as the internet 222. As explained in more detail below, the ad manager 214 may interact with advertisers 216 to allow them to establish advertisements to be directed to mobile devices, to set delivery parameters for such advertisements, and to manage advertisements and groups of advertisements ( e.g., as parts of campaigns).”, Paragraph 0060) wherein the advertising content includes externally hosted content and one or more campaign-specific ads (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30);
generate individual advertising pages for the individual advertising campaigns based on the campaign values, the individual advertising pages facilitating access to and/or consumption of the advertising content , such that by virtue of a first advertising campaign of a first advertiser user being specified by a first campaign value including an integration of first externally hosted content and a second campaign value including an integration of a first campaign-specific ad, a first advertising page is generated, the first advertising page including the first campaign-specific ad and a link to access the first externally hosted content (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30 and see Figure 4B);
effectuate presentation of a consumer-facing user interface on consumer-facing computing platforms (see element 306 interface which receives request from user), the consumer-facing user interface being configured to display individual campaign-specific ads for the individual advertising campaigns and individual interface elements configured to direct consumer computing platforms of consumers to the individual advertising pages, such that the consumer-facing user interface displays the first campaign-specific ad and a first interface element configured to direct the consumer computing platforms to the first advertising page (“System 300 is configured to receive requests and to respond by supplying various forms of data, such as search results, along with promotional content in the form of advertisements. Requests may be received, parsed, and interpreted by a request interpreter 308. The request interpreter may, for example, determine the form of the request, such as whether it is a search request, a local search request, a mapping request, or another form of request. Such actions may occur apart from interface 306, as shown, or as part of interface 306”, Paragraph 0062, The search engine 314 may return its located search results to the content server 310, which may then assemble the results, provide the ranking, or otherwise prepare them for transmission. The content server 310 may then pass the results to the interface 306.”, Paragraph 0064, The ad server may search in an ad database 320 for advertisements linked to keywords that match keywords in the request.”, Paragraph 0065)
detect, by individual consumer computing platforms, the individual interface elements; and responsive to the detection of the individual interface elements, direct the consumer computing platforms to the individual advertising pages to facilitate presentation of the individual advertising pages, such that responsive to a detection of the first interface element by a first consumer computing platform, direct the first consumer computing platform to the first advertising page to facilitate presentation of the first advertising page (“the use of click-throughs also permits for simplified tracking of user's reactions to advertisements. Specifically, when a user selects a link in an advertisement, that link may be directed toward content delivery system 104, which, when it receives an HTTP message from the clicking of the link, can log the action as a click through (e.g., to change the advertiser or the user's action with respect to the ad) and may either serve up the landing page (e.g., if the content delivery system 104 is hosting the landing page 108 or if it is acting as a transcoder or cache for the landing page 108) or redirect the user's device to the landing page.”, Paragraphs 0032, and see 0098-100).
While Shen teaches the creating of personalized landing pages for a user based on the matched parameters for a mobile device which results in a targeted advertisement content to a user, but does not expressly disclose:
effectuate presentation of a consumer-facing user interface on consumer facing computing platforms, individual consumer-facing computing platforms being associated with and disposed within individual vehicles,
wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads and the individual interface elements to individual users riding within the individual vehicles,
detect, by individual consumer computing platforms associated with the individual users riding within the individual vehicles,
responsive to the detection of the individual interface elements by individual consumer computing platforms associated with the individual users riding within the individual vehicles,
However Djuric teaches:
effectuate presentation of a consumer-facing user interface on consumer facing computing platforms, individual consumer-facing computing platforms being associated with and disposed within individual vehicles, (“As described herein, the personalized content 232 can be displayed on a display screen of the rider device 170 (557), or the vehicle display system 290 of the selected vehicle (559).”, Paragraph 0079)
wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads (“Each cluster can be indicative of a set of targeted advertisements, and can be foundationally based on the demographics and personal interests of the users in the cluster. Accordingly, the cluster logs 144 can be referenced by the personalization engine 120 based on the unique identifier 153 of the requesting user 174. Based on the clusters associated with the requesting user 174, the personalization engine 120 can generate content calls 127 to the content sources 195 to receive a set of highly targeted content items 198 for the requesting user 174. These content items 198 can comprise advertising videos, images, text, interactive features, clickable or selectable links to additional content, and the like”, Paragraph 0043-44) and the individual interface elements to individual users riding within the individual vehicles, (“As described herein, the personalized content 232 can be displayed on a display screen of the rider device 170 (557), or the vehicle display system 290 of the selected vehicle (559).”, Paragraph 0079)
detect (clickable, Paragraph 0043), by individual consumer computing platforms associated with the individual users riding within the individual vehicles, (“As described herein, the personalized content 232 can be displayed on a display screen of the rider device 170 (557), or the vehicle display system 290 of the selected vehicle (559).”, Paragraph 0079)  […] elements
responsive to the detection of the individual interface elements by individual consumer computing platforms associated with the individual users riding within the individual vehicles  (“As described herein, the personalized content 232 can be displayed on a display screen of the rider device 170 (557), or the vehicle display system 290 of the selected vehicle (559).”, Paragraph 0079), direct the consumer […] These content items 198 can comprise advertising videos, images, text, interactive features, clickable or selectable links to additional content, and the like”, Paragraph 0043-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user mobile device presenting targeted advertisements in Shen to include  effectuate presentation of a consumer-facing user interface on consumer facing computing platforms, individual consumer-facing computing platforms being associated with and disposed within individual vehicles, wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads and the individual interface elements to individual users riding within the individual vehicles, detect, by individual consumer computing platforms associated with the individual users riding within the individual vehicles, responsive to the detection of the individual interface elements by individual consumer computing platforms associated with the individual users riding within the individual vehicles, as taught in the rider/vehicle device of Djuric, in order to increase the effectiveness of advertisement targeting and decrease the intrusiveness of advertisements through the use of rider profile data in selecting the advertisement to present on the user’s related display (Para. 0001 of Djuric). 
Regarding claims 2 and 12, Shen in view of Djuric teaches the limitations set forth above and further discloses:
wherein the individual interface elements define addresses where assets defining the individual advertising pages are located (“For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile.”, Paragraph 0030). 
Regarding claims 3 and 13, Shen in view of Djuric teaches the limitations set forth above and further discloses:
wherein the directing of the consumer computing platforms to the individual advertising pages to facilitate presentation of the individual advertising pages is accomplished through making calls to the addresses defined by the individual interface (“FIG. 4C shows various exemplary formats for a mobile advertisement. The leftmost format includes a mobile URL and a click-to-call hyperlink. In this example, a user may select the mobile URL to have a landing page displayed (e.g., by redirecting the user's browser, or by supplying the page from the content provider, such as by a transcoding process). The user may select the click-to-call link either to institute a call immediately, or to receive a click-to-call page from which the user may instigate a call. The middle advertisement shows only a mobile URL choice, while the rightmost advertisement shows only a click-to-call choice. Advertisers may be allowed to select which elements of an advertisement are to be displayed, when they initially post an advertisement, or as they manage their advertisement or advertisements.”, Paragraph 0083 and see 0100). 
Regarding claims 4 and 14, Shen in view of Djuric teaches the limitations set forth above and further discloses:
wherein the detection, by the individual consumer computing platforms, of the individual interface elements comprises image-based detection. (“As indicated by the URL labels next to the "create ad" text 604, the user may alternatively create text advertisements or image advertisements”, Paragraph 0101).
Regarding claims 8 and 18, Shen in view of Djuric teaches the limitations set forth above and further discloses:
wherein the individual advertising pages include a scrollable user interface (“For example, the user may scroll through the results and select a result”, Paragraph 0098).
Regarding claims 9 and 19, Shen in view of Djuric teaches the limitations set forth above and further discloses:
wherein the campaign attributes include one or more of a status attribute, an external content attribute, an ad attribute, a routing attribute, a custom content attribute, or a scheduling attribute (who to show ad to based on carrier service in Figure 6B).
Claims 5-7, 10, 15-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20160117738) in view of Djuric (U.S. Pub. No. 20180137593) in further view of Razdan (U.S. Pub. No. 20150095141).
Regarding claims 5 and 15, Shen in view of Djuric teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, and Djuric teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Djuric does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of 
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users (“business entity data may be received from the business entity database 210 by entry of a business profile”, Paragraph 0041), an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Djuric to include wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or 
Regarding claims 6 and 16, Shen in view of Djuric in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer and Djuric teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Djuric, does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users;
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated.
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users (“The complimentary business module 240 may provide functionality related to identifying and maintaining related service categories, identifying related business entities and/or making recommendations of businesses for the purposes of establishing marketing relationships between businesses.”, Paragraph 0046);
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated (Shown in Figure 5A where the webpage shows a partner advertisement in element 510 for reservations at The Grand Hotel”) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Djuric to include wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users; and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 7 and 17, Shen in view of Djuric in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, and Djuric teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Djuric, does not expressly disclose:
wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description.
However Razdan teaches:
wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description. (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071; “Marketing relationships among complimentary businesses based on provided service and location” Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Djuric to include wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 10 and 20, Shen in view of Djuric in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, and Djuric teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Djuric, does not expressly disclose:
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service.
However Razdan teaches:
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service. (see reservations made through partner advertisement on Figure 5A). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Djuric to include wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 10-22): Rejections under 35 USC 101
With respect to the remarks directed to the rejection under 35 USC 101 prong 1, the Examiner asserts that the comparison of the instant claims to the subject matter groupings shows that the instant claims recite a certain methods of organizing human activity to include using the personal data in order to advertise or carry out advertising. 
With respect to the remarks directed to the rejection under 35 USC 101 prong 2, the Examiner first assert that the claims have not been examined in a vacuum and have been considered how the limitations impact each other. However, the claims must recite with specificity to transform the claim from only claiming a result to claiming a way of achieving it. The claim must identify how the functional result is achieved by limiting the claim scope to structures specified at some level of concreteness. In this case, the additional elements are recited at a high level for carrying out the data processing steps or describing the nature of the data or devices. The claim needs to recite more concrete manner in which the claim limitations are accomplished. This could be in the area of the technical features of technology for accomplishing the functional result. One area that could potentially be clarified is the technical manner in which the detection of the elements of the ads presented is accomplished. This is recited at a very high level with little concreteness to the limitation. The Examiner notes that the consumer facing computing platforms still appear to be a high level computer or hardware element. 
With respect to the remarks directed to step 2B, the Examiner maintains the rejection for the reasons set forth above. The additional elements are further considered to be conventional and well-known hardware carrying out high level data processing (i.e perform generic functions). 
Applicant’s Remarks (pages 22-25): Rejections under 35 USC 102/103

Relevant Prior Art
Barvesten (US 20190342358) teaches the integration of a device into a vehicle which provides targeted content to the user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        



6/23/2021